Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156195(27)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  HOME-OWNERS INSURANCE COMPANY,                                                                           Kurtis T. Wilder,
                                                                                                                       Justices
          Plaintiff/Counterdefendant-
          Appellee,
                                                                     SC: 156195
  v                                                                  COA: 336456
                                                                     Montcalm CC: 2015-020669-CK
  ADVANCED FARM EQUIPMENT, LLC,
          Defendant/Cross-Defendant-
          Appellee,
  and

  BURLINGTON INSURANCE COMPANY,
           Defendant/Counterplaintiff/
           Cross-Plaintiff-Appellant,
  and

  KYLE LENNARD, STEFANI LENNARD, and
  LENNARD AG COMPANY,
             Intervening Defendants-Appellees.
  _______________________________________/

         On order of the Chief Justice, the motion of the plaintiff/counterdefendant-
  appellee to extend the time for filing its answer to the application for leave to appeal is
  GRANTED. The answer submitted on August 28, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017

                                                                                Clerk